Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT

                                      No. 04-14-00263-CV

                                 In the Interest of H.O., a Child

                  From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-EM5-01553
                         Honorable Karen H. Pozza, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s memorandum opinion of this date, the trial court’s judgment
is AFFIRMED. It is ORDERED that Appellee Carlos Guerrero recover his costs of appeal from
Appellant Griselda Ortiz.

       SIGNED May 20, 2015.


                                                _____________________________
                                                Karen Angelini, Justice